 I) CISIONS OF NATIONAL. LABOR RELATIONS BOARDR. G. Barry Corporation and Local 45, InternationalMolders and Allied Workers Union, AFL-CIO.Cases 9-CA-15974 and 9-RC-13482February 10, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONCHAIRMAN VAN I)D WATIER ANI) MLMBIERSFANNING ANI) ZIMM11RMANOn September 29, 1981, Administrative LawJudge Thomas R. Wilks issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theCharging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, R. G. BarryCorporation, Canal Winchester, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHI:R ORI)tRF.I) that the election con-ducted on October 23, 1980, in Case 9-RC-13482be, and it hereby is, set aside and this case ishereby remanded to the Regional Director forRegion 9 for the purpose of scheduling and con-ducting a second election at such time as he deemsthe circumstances permit a free choice on the issueof representation.[Direction of Second Election and Excelsior foot-note omitted from publication.]I Respondent has excepted to certain credibility finrdings tlade by theAdministrative Law Judge. It is the Board's established polic) nort tooverrule an administrative law Judge's resolutiuons with respect to credi-bility unless the clear preponderance of all of the releallnt evidence con-vinces us that the resolutions are incorrect Stundard Dry Wall Produiti.Inc., 91 NLRB 544 (150()) elid 188 F2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings260 NLRB No. 23DECISIONSI'ATMII.MNTNI 01OF TIHl CAStITHOMAS R. Wll KS, Administrative Law Judge: Thehearing in this consolidated proceeding was held onAugust 12, 1981, in Columbus, Ohio, based on an unfairlabor practice charge filed against R. G. Barry Corpora-tion (herein called the Respondent), by Local 45, Inter-national Molders and Allied Workers Union, AFL-CIO(herein called the Union), and a complaint issued by theRegional Director for Region 9 on November 28, 1980,and the Regional Director's Supplemental Decision andOrder consolidating cases and notice of hearing issued onDecember 3, 1980. (All dates herein are 1980 unless oth-erwise noted.) The complaint alleges that the Respond-ent violated Section 8(a)(3) of the Act on or about Octo-ber 13, 1980, by issuing written warnings to four employ-ees for ". .. soliciting concerning the Union on compa-ny time, which contained a threat of suspension or termi-nation for the next ensuing violation of Respondent'srules, all contrary to the Respondent's established policywith respect to progressive discipline ...." The Re-spondent filed an answer which denied the commissionof unfair labor practices.Pursuant to a Decision and Direction of Electionissued by the Regional Director on September 30, anelection by secret ballot was conducted on October 23,1980, among certain employees of the Employer to de-termine whether such employees desired to be represent-ed by the Union for the purposes of collective bargain-ing. ' Upon the conclusion of the election, a tally of bal-lots disclosed the following results:Approximate number of eligible votersVoid ballotsVotes cast for the PetitionerVotes cast against the PetitionerValid votes countedChallenged ballotsValid votes counted plus challengedballots11232185106107On October 28, the Petitioner timely filed objectionsto conduct affecting the results of the election. Thereaf-ter, the Regional Director conducted an investigation ofthe objections. On November 26, the Union, upon ap-proval of the Regional Director, withdrew 17 of 19 ob-jections that it had alleged.Objections 6 and 8 were consolidated for hearing withthe unfair labor practice case by the aforedescribed Sup-plemental Decision. Objection 6 parallels the unfair laborpractice allegation. Objection 8 alleges:The Employer allowed employees known to theEmployer to be opposed to Petitioner to engage incampaign activities against the Petitioner on theEmployer's time, during work hours at the GenderThe D)ecisilon sels foirth the appropriate bargaining unit as foillowsAll production and maintenance employees employed by the Em-ployer al its 5gi Gender Road, Canal Winchester, Ohio, facility, ex-cluding all office clerical employees. and all professional employees.guards and super itsor, as defined in the Act120 R. G BARRY CORPORATIONRoad facility, to discourage selection of the Peti-tioner as the bargaining representative of the em-ployees.Post-hearing briefs were submitted by all parties.Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor, and afteran evaluation of the inherent probability of their testimo-ny and consideration of briefs, I make the following:FINDINI)INS 0 FACT1. THEi RUSINESS 01 1 TlH RILSPONI)I.NTAt all times material herein, the Respondent, a Dela-ware corporation, with an office and place of business inCanal Winchester, Ohio, has been engaged in the manu-facture and sale of footwear. During a representativeperiod the Respondent. in the course and conduct of itsbusiness operations, purchased and received at its CanalWinchester, Ohio, facility, products, goods, and materialsvalued in excess of S50,0(X) directly from points outsidethe State of Ohio.It is admitted. and I find, that the Respondent is nov.and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act11. HI iI I iHOR OR(;ANIZ 1 ION INVOI \ IDIt is admitted, and I find, that the Union is now, andhas been at all times material herein. a labor organizationwithin the meaning of Section 2(5) of the Act.III. Tli I:NI AIR I AB.OR PRACTIC FSA. Preliminary Is.suesAt the hearing, the Respondent moved to dismiss thecomplaint on the grounds that it does not on its faceallege conduct violative of the Act and that the Boardagent during the investigation of the objections andunfair labor practices made statements to the Respond-ent's agents indicative of a personal belief that a hearingwould inevitably result, thereby revealing the agent'sbias and prejudice, As to the first part of the Respond-ent's motion, the complaint clearly alleges a discriminato-ry treatment of employees because of union activities. Asto the second portion of the motion, it is unnecessary forme to decide whether the issue of bias of a Board investi-gator is relevant to the issues before me. or whether thealleged conduct in fact reveals bias, inasmuch as the Re-spondent sought to adduce no evidence in support of themotion. Accordingly, the motion is denied.B. BacAgroundThe Union commenced its organizational activities ofthe Respondent's Gender Road, Canal Winchester, plantin the late summer of 1980. The employee organizingcommittee consisted of 10 employees. Four of those em-ployee organizers are the alleged discriminatees herein:Charles Davis, Samuel Martin, Kevin Dye. and Theo-dore F. Zaucha. They constituted four of the five em-ployees assigned to work in the mold department. As or-ganizing committee members, the alleged discriminateesengaged in activities in support of the Union commenc-ing that summer which consisted of solicitation of co-workers to sign authorization cards, holding of employeeunion meetings, and dissemination of union informationto fellow employees. Davis, Dye, and Zaucha woreunion-organizer identification badges on their personduring work hours.The concentration of prounion activists in the molddepartment caught the attention and concern of the Re-spondent as is evidenced by the mid-September meetingheld in a plant conference room with the molders byPlant Manager Robert Rupp. and Human Resource Man-agers Richard Smith and Donald Huey.2At that meet-ing, Rupp discussed the union organizing effort andasked what the employees had to gain by unionizationand what complaints they had. Various employee com-plaints were raised, but the primary expressed employeeconcern was the molders' wage level. The testimony ofthe discriminatees varies as to whether Rupp promised toreevaluate their grade level with a resultant upgradingand higher wage level, or whether he told them thatsuch an evaluation had already been planned but was de-ferred because of the pending union organizing effort. or'Whether he merely stated that the Respondent was"thinking" about a job reevaluation. As to other com-plaints, notes were taken by one manager and the em-ployees were told that the Respondent "w-ould checkinto it."Further attention was given by the Respondent to themold shop employees early on the morning of October13, when they were addressed in a meeting by Huey.Smith, and Mold Making Manager Robert Jalbert. Atthat meeting. Hues told the molders, according to Dye'suncontradicted testimony. that they were interruptingthe whole plant. All discriminatees testified that themolders were then told by Huey that in the future theyhad to request permission of a foreman before they couldleave the mold department for any reason, includingwork tasks, or personal needs. The discriminatees testi-fied that in the past they had frequent occasion to leavethe department for work related and personal reasonsand were never required to ask for permission nor togive notice to a supervisor.Huey did not testify with respect to this meeting.Smith testified that the mold employees were indeed in-structed at that meeting by Jalbert to seek explicit per-mission before they left their department. Jalbert did nottestify. Smith testified in vague terms and with uncertain-ty in demeanor that such restriction is a normal rule: i.e.."I think that's normal in every department they gen-erally do ... I would certainly think so [regarding themold shop] ...I believe they generally do." Whenasked whether the molders in actual past practice soughtpermission to move about the plant, he anis ered: "Idon't know. I1-- would like to say that this again wasnot my responsibility for the administration of personnel-thic dlcrlrnimlllCet'es telstcilll,,ls is , th sl tran.,Ipireci i unlCiiLr itth i -ed ihe (enlctrail Couini llic ] i c Ulml dchilt cnicd I o [ake i, powt I rl aitstch c Idlt 'e , itl, prhflcrecl i ',clii¢ li' .11 tullnfair I.lb,,r pritilt ..c oflitD.. n ii rl It crc.1t.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunctions in the mold shop. That is Mr. Huey's responsi-bility-and Mr. Jalbert's." His demeanor was as uncer-tain as his testimonial responses. Finally, when facedwith his contradictory pre-trial affidavit, he retracted histestimony to the effect that similar meetings were held inother departments for the purpose of restricting employ-ee movement. Thus I find that the discriminatees' testi-mony stands as uncontradicted by credible testimony, asI find Smith to have been an unreliable witness. Accord-ingly, on Monday, October 13, the Respondent placedunique restrictions upon the extra departmental move-ments of the molders for no demonstrable business rea-sons. 3C. Solicitation-Distribution RulesUpon their entrance on duty, the Respondent presentsto its employees, whom it refers to as "associates," ahandbook in which is set forth the Respondent's employ-ment policies, rules called "Guidelines," and a progres-sive disciplinary system. The basic objective for the Re-spondent's guidelines and system of progressive disci-pline as described in the handbook and the testimony ofManager Huey is that of correction and rehabilitationthrough counseling.Guideline 3 states, inter alia:It is important that we do not interfere with ourfellow Associates while they are working. There-fore, we do not permit solicitation for any reasonswhatsoever on company time. Anyone who solicitson company time, or who bothers an Associate whois supposed to be working, is not acting in the bestinterests of our team effort. Such behavior will notbe permitted.Each of us has a responsibility for the morale ofour fellow teammates. Gossip or other insulting re-marks only serve to destroy our team spirit.Also set forth in the section entitled "Miscellaneous,"under the heading "solicitations" is the following lan-guage:It is neither fair nor right to interfere with afellow Associate who is working. Therefore,anyone who engages in any kind of soliciting on thejob, and who thereby neglects his/her work, or in-terferes with someone else's work, will be subject todisciplinary action.Outsiders will not be permitted to come uponcompany premises to solicit Associates. Nor mayAssociate engage in solicitation during workingtime, when either of the persons involved is sup-posed to be working. The distribution of any kinda The General Counsel adduced evidence concerning the foregtoingmold department meetlings in part with testimony of an adverse v tlness,explicitly for the sole purpose of establishing union animus relesvant tothe issue of the alleged discriminator) treatment of union supporters IheGeneral Counsel disavowed any intenilon to adduce such as cvidence ofan unfair labor practice The Union simila rl disavous ed ally intent in ofalleging it as evidence of election interferencve The Respondenlt, obje-htions to this evidence on grounds of relevancy were overruled. and it salsreceived for the limited purpose expressed by Ihe General Counsel Basedupon the foregoing positions of the General Counsel and Ihe Union. theRespondent adduced no rebuttal lestinlonyof leaflets, literature, etc., in working areas cannotbe tolerated.Your breaks and lunch periods are yours to useas you wish. However, the company cannot anddoes not permit any form of soliciting of or by As-sociates during working time.The progressive disciplinary system states that viola-tion of a guideline will result in warning, counseling, aplan for corrective action, and a time schedule to meet-ing the "goals" of that plant. However, an exception isset forth for a "serious violation" which can "result inimmediate discharge." The "Guide for CorrectiveAction" states as follows:Corrective action will be taken if you fail to liveup to the plan for improvement that was suggestedat the counseling session.The following Guidelines for Corrective Actionare to be used only after the supervisor has coun-seled the Associate on previous operational Guide-lines infractions. However, if the infraction is of avery serious nature, such as fighting or theft, theAssociate could be dismissed immediately.What happens after counseling?Ist Infraction-The supervisor will explain theinfraction in detail to the Associate and prepare awritten warning. This warning will include a planof action to correct the problem.2nd Infraction-The supervisor will prepare asecond written warning and discuss it withhis/her manager. A meeting will be held with theAssociate. the supervisor and the manager to dis-cuss the infraction in detail and to plan a courseof corrective action.3rd Infraction-After a discussion between thesupervisor and the manager, a third warning willbe prepared and discussed with the next higherlevel of management. At this time a meeting willbe held with the Associate, supervisor and man-agers to determine what course of action shouldbe taken, including the possibility of termination.The intent of this policy is to provide counselingand feedback by the supervisor with the Associate.Part of this feedback is the setting of goals andtimetables to reach these goals. We realize thatthere will be situations and/or individuals who donot respond to our hope that they will put forththeir best effort in their job.If management determines that an Associate isnot meeting the basic job requirements and thatproblem areas have not been resolved, a plan forcorrective action will be designed to handle the As-sociate's specific problem.Manager Huey testified that it is the norm to followthe progressive disciplinary system, but that serious mis-conduct can result in immediate discharge, as is noted inthe handbook itself. Thus Guideline 6 states:122 R. G. BARRY CORPORATIONThe basic ingredient of teamwork is the honestyof our Associates. We expect each Associate to actin a trustworthy, honest and moral manner in theirrelations with each other and with the company.For this reason, committing any one of the follow-ing acts will result in immediate termination:Unauthorized possessions of company productor the property of another Associate.Willful destruction of the company's or an As-sociate's property.Fighting or using threatening language.Gambling during working hours and on com-pany premises.Possession or use of alcohol or illegal drugs orworking under the influence of either.Possession of firearms or illegal weapons oncompany property.Smoking ili unauthorized areas.Sleeping on the job.Unauthorized use of company equipment orvehicles.It may seem needless to list the above acts. But inorder for us to make sure we are providing youwith a safe, secure and healthy work area, we feelwe must make it clear that such acts will not he tol-erated.Elsewhere in the handbook on page lb. the marking, al-tering, removing, or handling of another employee'stimecard is referred to as a "serious offense," but disci-pline is not described.D. The ReprimandsOn October 13. subsequent to the aforedescribed moldshop meetings. individual disciplinary meetings wereheld in the conference room at the plant by Hucy.Smith, and Jalbert at which meetings Zaucha, Davis,Martin, and Dye were presented each with a writtenwarning form. The entries on each form were identical.The "Description of Infraction" was defined only as"violation of Guideline 3 regarding interfering withfellow associates of their work. specifically solicitingconcerning the Union on company time." In the spacedesignated "Pertinent Discussion (state all facts, timesand dates of occurrence)" was the following:Based upon a specific complaint from associates(s)that they were talked to regarding supporting theunion while on company time. Complaint filed withHuman Resource Department (name(s) of complain-ant withheld to promote harmony).After the heading "action taken (state goals. timetable,and follow up plans)" was the following: "The next vio-lation of this guideline can result in suspension or termi-nation." The form was signed by Manager Jalbert andthe president of manufacturing, Art Laganus, and reflect-ed that it was the first warning received by the employeein the past 6 months. Indeed. this was the first suchwarning for violation of Guideline 3 ever received bythe four molders.4Huey testified that it was his decision to issue thewarnings and it was he who composed them. He testifiedthat when he presented the warnings he asked the recipi-ents for their version. Inasmuch as he did not identifythe other employees involved, and gave to them no de-tails or dates of the alleged misconduct, quite naturallythe molders were unable to respond. Just what furtherstatements Huey made at this meeting is unclear. Noneof the molders recall anything being stated beyond whatthe form disclosed. Huey testified that he told them indi-vidually that the complained-of incident occurred withinthe preceding week, that he had received formal com-plaints. that he could not disclose the names of the com-plainants because of their "fear" and "because of thethings they had said to me." Huey testified that he toldthe four molders:...the next violation of that guideline, which hasto do with interfering with other associates at work,including harassing, gossiping, intimidating, or solic-iting that. yes, it would result in suspension or ter-mination.The written formal warnings which form the basis forfuture discipline, however, are phrased much morebroadly as they refer to "the next violation of this guide-line ..." which would include violations short of intimi-dation or harassment of coworkers but are limited topurported solicitations "concerning the union on compa-ny time," as forming the conduct of interference withfellow employees' work.Huey's handwritten notes dated October 10, concern-ing his interview s with Zaucha, Martin, Davis, and Dye,do not reflect anyv discussion of harassment or intimida-tion but are limited to references of "solicitation of an as-sociate on company time." His note of the Dye interviewreflects that Dye could not respond "because he didn'thave the specific situation."Huey testified that the complaints of two female em-ployees, Dottie Harrop and Rose Beach, prompted thesewarnings. He testified that the complaints were made onOctober 13, the same day as the warning issuance. Thistestimony contradicts Huey's sworn affidavit submittedto a Board agent during the investigation of the casewherein he stated that those complaints were made onOctober 16. At the hearing he testified that October 16was the date that he "actually wrote up the notes" of thecomplaint interview, aind that he erred because the Boardagent discouraged him from resorting to notes not in hisimmediate possession. He testified that also on October16 the original handwritten notes were typed into sum-maries. The summaries are dated October 16. The sum-mary regarding Harrop states that Harrop made hercomplaint on the date of the summary, i.e.. "this after-noonl." Beach's summary is dated October 16. Botlh em-ployces comnplained on the same date.IluC> lai itltl h l;ll ltc RiCfpilrld nl li.lr Oill rCi;uIi(III hI t ll gill/ kHrl ..,[' pr io r hilrlg, for 1 s'r period123 DECISIONS OF NAITIONAL LABOR RELATIONS BOARDHarrop's summary reflects that she complained of anincident that occurred a week earlier when she had occa-sion in the course of her duties to enter the mold shopwhen Zaucha "started in on her" about union cards hehad given her, that "Charlie [Davis] and Ted [Zaucha]came up and grouped" around her, and that "Ted gotmad and threw some things down and was hitting a pipeof something"; that she told them that her union feelingswere private and that "they called [her] a stupid, sillybroad and some other names," and that she pushed her"way out of there." She also purportedly recited thatRick Young, the fifth molder and nonorganizer, latertold her that Davis was "mad" and that Young was"kind of afraid there for a minute of what [Davis] mightdo." She is quoted as saying that, "Since then the threeof them come by and make comments to me when theysee me." There was no reference to Kevin Dye in thatsummary.The summary concerning Rose Beach set forth thatZaucha had been "bothering" her and made "comments"to her "in front of the" plant bulletin board and "whileat lunch." The summary further stated that she com-plained that "it started" the prior week when Zauchacame to the shipping department and solicited her signa-ture for a union card in a 10-minute conversation whileshe attempted to work and was joined by Martin who"started in on" her, at which point Zaucha told her "togo to hell," and told her that she did not know what shewas talking about. She noted that Young was nearby andthat he observed the conversation but took no part in it.,Neither Harrop nor Beach testified in this proceedingnor did Young. Huey's testimony as to Harrop's andBeach's complaints considerably embellished upon hissummaries of October 16 and contains stark inconsisten-cies. He testified that Beach had complained that she alsowas called names and was threatened, or "that's my un-derstanding from her." He also testified that Harropcomplained that she was "surrounded" by Jbur associatesin the mold shop who "yelled" and "screamed" at her.Huey testified that Harrop and Beach were presentedwith the written summaries of the event and explicitlyagreed with it. Presumably, this occurred, if Huev is tobe credited, 3 days after the reprimands, since he hadtestified that he did not even write up notes until Octo-ber 16. Huey testified that he responded to Harrop andBeach that "we could not do anything, that we-therewere no managers, or anyone else that saw those particu-lar events." and that it was necessary' for them to fileformal complaints in order for the Respondent to takeany actions. Huey does not explain the inconsistency be-tween his testimony of what Beach and Hlarrop told himand what is set forth in the typewritten summaries. Hedoes not explain why Rick Young was not considered tobe a witness to these events. He does not explain whyDye was not referred to at all in the written summaries,why the yelling and screaming was not mentioned, whythere is no reference to threats or name-calling inBeach's summary,' There is no evidel ce Ihal thel Rsp,ondel illr I lcrviel ed founllg c in-cerning these alleged illncidenltZaucha, Martin, Davis, and Dye all testified concern-ing these alleged incidents. Their testimony is uncontra-dicted and credible. Zaucha testified that Harrop cameinto the mold department twice a day, that they fre-quently joked with one another, that he and others oftentaunted her jokingly as a "dumb broad," that he hadgiven her a union card in the cafeteria and had asked herabout signing it in the mold department and called her a"dumb broad" when she refused, and that she laughed inresponse. He testified that in the course of his job hedoes do some hammering but that he did not throw any-thing at or near her. As to Rose Beach, he admitted thathe had engaged in a conversation with her on the job inan aisleway and had asked her to sign a card but thatupon misunderstanding her, he gave her a card whichshe rejected and that he did respond "go to hell," whichis an expression often used by both of them as commonshop talk. He denied uttering any threats, or that Harropwas surrounded in the mold shop.Martin testified that with respect to the Harrop inci-dent he got involved at the end of the conversation andparticipated for 90 seconds but did not threaten her. Hetestified that he invited Beach to a union meeting but didnot ask her to sign a union card. He denied making anythreat to Harrop or Beach. Davis testified that Harropoften came to the mold department but could recall nospecific conversation regarding a union card. He deniedthreatening Harrop, or preventing her departure fromthe mold shop. He admitted engaging a conversationwith Beach in the plant aisle and that he had asked herseveral times to sign a union card as they encounteredeach other in the plant. He denied ever threatening her,or that he called her any name.Dye admitted that he had asked Harrop to sign aunion card on several occasions and had discussed itwith her for a few minutes at a time. Dye recalled theHarrop incident but testified that it involved a "lot ofjoking." He testified that he was engaged in work duringthe incident and denied preventing her departure. As toRose Beach, he testified that he knew her well and haddated her and discussed the Union with her privatelyafter work but not in the plant.E. Distribution of.Ilntiunion .aulerialsOn Friday, October 10. copies of antiunion news clip-pings were placed in the lunchroom in the morningduring work hours by janitors Donaldson and Harring-ton. A copy was also posted by employee Lil Nelson ona wall near her work station about 7:15 a.m. where it re-mained until 2 p.m.On Monday, October 13. Dye formally complained toManager Smith about these postings. Smith investigatedand issued formal swarnings to Donaldson, Harrington,and Nelson on October 13 for v iolation of Guideline 3based upon distribution of antiunion leaflets "duringxwxorking hours." The reprimands constituted a first warn-ing and stated "this serves as an official notice that solici-tation for any reason whatsoever on company timecalinot be permitted." The warnings contained no state-ment that a further violation could result in suspensionor termination. The Respondent distinguishes the situa-124 R G. BARRY CORPORATIONtion involving these three employees from that ofZaucha, Martin, Davis, and Dye, in that it contends thelatter involved serious misconduct fiThere is no evidence of supervisory authorization orparticipation in the antiunion postings. Smith's testimonysuggests that he assumed that the janitors, who as part oftheir duties have free access to all parts of the plant, uti-lized the Respondent's copying machine in that he askedDonaldson whether or not he had obtained permission touse the copy machine and Donaldson responded that hedid not. Smith testified that he first saw a copy of theantiunion posting on Monday October 13 when he askedone of the janitors for a copy. The machine is located inan office within view of Smith's secretary but there aretimes during the day when no one is present in thatoffice. Dye testified that when he held the position oflead operator in the past, he often used the machine toreproduce material for business and personal reasons andthat "no one minded."Huey testified that on Monday October 13 at 9:30a.m., he noticed an antiunion cartoon on a wall near Nel-son's work station. He questioned a supervisor whetherhe had observed who had posted it, but the supervisordid not know. There were no employees nearby. As tothe antiunion newsclipping he testified that he firstbecame aware of these when Smith showed him a copyon the 13th in the afternoon and told him that a "bunchof them" were found in the cafeteria and were beingthrown away. He testified that he told Smith to investi-gate and 20 minutes later Smith returned and said he didnot know who had done it. Inexplicably, Huey, who wasaware of Dye's complaint concerning the janitors and LilNelson, did not connect the matter with these clippings.Smith, as noted above, testified he first saw a copy of theantiunion clippings on the afternoon of October 13 inconsequence of his investigation of Dye's complaint.F. .4nal'vsiThe General Counsel does not allege or argue that theRespondent's solicitation and distribution rules are pre-sumptively invalid.7Furthermore, the General Counseldoes not allege that the Respondent's enforcement of itssolicitation rule, per se, was discriminatory. Rather, theGeneral Counsel concedes the propriety of the issuanceof the October 13 warnings but argues that the imposi-tion of the "modicum" of punishment to Zaucha, Martin,Davis, and Dye was discriminatory, i.e., the warning ofsuspension or termination, because it deviated from theprogressive disciplinary system which, as applied to an-tiunion violators, entailed only a further step-two warn-ing for such rule violation. Therefore, what has been liti-gated herein as an unfair labor practice was not the im-position of the October 13 warning per se, but the issu-6 During the year preceding October 13, no other warnings had beenissued to any associate concerning solicitation or distribution of any kind.7 In TR. Wa Bearmng Division, a Division of 7:R. a. Inc.. 257 NLRB442 (1981), the Board held that "rules prohibiting employees from engag-ing in solicitation during wuorktime or working time without further clari-fication, are, like rules prohibiting such activity during 'working hours'presumptively invalid," but refused to find a siolation in that case be-cause the respondent had not been put on notice by a supporting allega-lion in the complaintance of a warning of suspension or termination for fur-ther violation.I conclude that the General Counsel has proven hereinthat the alleged discriminatees were union activists, thatthe Respondent was adverse to the unionization of itsemployees, and that the alleged discriminatees receivedpunishment for engaging in union activities in violationof work rules but that the punishment exceeds the typeof punishment prescribed by the Respondent's normalprogressive disciplinary warnings.The formal warnings issued to Zaucha, Martin, Davis,and Dye, and placed in their personnel files, and uponwhich future discipline was to be premised, are foundedonly upon violation of Guideline 3 in that they engagedin union solicitation during working time. There is noreference to other misconduct. The written warning pos-tulates future suspension or termination upon violation ofGuideline 3, not upon future acts of misconduct in thenature of intimidation or threats to other employees. Thedisciplinary warnings are on their face contrary to theRespondent's progressive disciplinary system which wascomplied with in the case of antiunion activity.The Respondent contends, however, that it had rea-sonable cause to believe that in the course of violatingGuideline 3, by engaging in union solicitation duringworking time, the four molders also engaged in seriousmisconduct; i.e., threats, name-calling, harassment, etc.No evidence was adduced by the Respondent to demon-strate that such conduct, if it had occurred, was of thesame severity of misconduct which, according to pastpractice. compelled a deviation from the progressive dis-ciplinary system. Respondent adduced no evidence what-soever as to specific past examples of deviation from thenormally applied progressive disciplinary system, norspecific examples of any situation where an employeewas discharged for serious misconduct.Only Guideline 6 calls for "immediate termination" forviolations specifically set forth in that section. The use of"insulting remarks" is covered by Guideline 3. Of theconduct alleged to have been engaged in by the allegeddiscriminatees, only threats to coworkers are covered byGuideline 6. Furthermore, that guideline calls for imme-diate discharge and not a warning. Nothing in the Octo-ber 16 typewritten summary of Rose Beach's complaintrefers to threats. The October 16 typed summary of Har-rop's complaint is ambiguous at best as to whether shewas in fact threatened by word or deed of all four unionactivists in the mold department. The only person whosuggested to Harrop, according to that memorandum,that one of the four might do something fearful was RickYoung in reference to Davis, and that in itself constitutesdouble hearsay and subjective surmise of Young, notHarrop. It is Huey's testimony of what Harrop andBeach supposedly told him that conjures up a scene ofexplicit threats. I am unable, however, to accept Huey asa reliable witness. I find it incredible that he would haveerroneously fixed the date of the Harrop and Beach com-plaints, not only in his affidavit to the Board agent, butalso when he executed the written summary which re-ferred to the occasions as "this afternoon"; i.e., on Octo-ber 16. Surely he was aware of the sequence of events, if125 DECISIONS ()F NATIIONAL L ABOR RELATIONS HOARDnot the actual dates, when he executed those documents.Surely the date of the molders' discipline must have beenat the forefront of his consciousness. He testified that heretained the Harrop-Beach summaries in the plant re-cords, "in the event we ever had to use them," and thatHarrop and Beach reviewed his notes. Yet, after that, noreference to explicit threats was inserted therein and nocorrection was made as to dates or other inconsistenciesnoted above. Furthermore, it is most unbelievable thatHuey would not have made explicit references to threats,harassment, etc., in the written warnings issued toZaucha, Martin, Davis, and Dye, or in the oral presenta-tion had they in fact occurred, since that was supposedlythe very gravamen of the extraordinary warning of sus-pension or discharge. I therefore do not credit Huey thathe was in possession of the Harrop and Beach complaintsprior to October 13. nor that Harrop and Beach told himthat they were threatened.In the final analysis, the Respondent meted out the un-usual discipline of a warning of suspension or terminationbecause of its purported belief that the four molders en-gaged in misconduct beyond mere solicitation duringworktime. The Respondent has not established that infact such misconduct occurred. The testimony ofZaucha, Martin, Davis, and Dye as to their conduct isuncontradicted and credible. I conclude, therefore, thatthe alleged misconduct did not occur. Furthermore, inlight of the unreliability of Huey's testimony, the lack ofany explicit reference to serious misconduct in the warn-ing, the lack of any meaningful investigation, the lack ofany counseling accorded to the affected employees re-quired by the Respondent's personnel policies, I con-clude that on October 13 the Respondent did not evenpossess a good-faith belief that they had engaged in mis-conduct other than union solicitation during work hours.Therefore, I find that the Respondent deviated from itsnormal progressive discipline system and subjectedZaucha, Martin, Davis, and Dye to a more severe repri-mand than that given to antiunion employees because oftheir activities on behalf of the Union and thus discrimi-nated against them in violation of Section 8(a)(1) and (3)of the Act, as alleged in the complaint.IV. Tll: OBJECTIONSI do not conclude that the evidence supports the alle-gations in Objection 8 as alleged. I conclude that itought not be sustained. There is no evidence that the Re-spondent instigated or authorized the distribution of an-tiunion material. There is insufficient evidence uponwhich to conclude that it knowingly acquiesced in theplacement of such literature for the relatively shortperiod of time involved on October 10.The Union contends that the Respondent interferedwith the election by its uneven application of solicitationand distribution rules to union and antiunion employees,and thus committed a separate and distinct violation ofthe Act from that alleged in the complaint which formsa separate instance of objectionable conduct. In essence,this contention is encompassed by the unfair labor prac-tice issue litigated by the General Counsel. Disparity oftreatment was rendered the prounion solicitors in thatthe normal discipline was applied to antiunion literaturedistribution whereas extraordinary punishment was af-forded the prounion solicitors. The Respondent's plantrules were equally invoked, but the punishment was notequivalent. It cannot be cogently argued that the Re-spondent encouraged antiunion employees by applyingits normal progressive disciplinary system to them.Rather, the General Counsel correctly urged that theRespondent discouraged prounion employees by metingout greater punishment than was normally prescribed.The Union argues that inasmuch as the Respondenthad violated Section 8(a)(1) and (3) of the Act during thecritical preelection period, the election should be setaside. It is the policy of the Board to direct a new elec-tion whenever an unfair labor practice occurs during thecritical preelection period inasmuch as conduct violativeof Section 8(a)(l) of the Act is "a fortiori conduct whichinterferes with the exercise of a free and untrammeledchoice in an election." Dal-Tex Optical Company, Inc.,137 NLRB 1782, 1786-87 (1962). An exception to thispolicy is that an election will not be set aside despite vio-lative conduct when it is virtually impossible to concludethat such conduct could have affected the results of theelection in light of such factors as isolation, triviality,nondissemination, and the small size of the unit. SuperThrift Markets, Inc. t/a Enola Super Thrift, 233 NLRB409 (1977). Thus a supervisor's threat of discharge viola-tive of Section 8(a)(l) of the Act may not, per se, requirea new election, particularly when only one employee ina unit of 850 employees is affected. Caron InternationalInc., 246 NLRB 1120 (1979); see also Thermo King Cor-poration, 247 NLRB 296 (1980) (involving a single threatin a unit in excess of 540 employees).The Respondent's conduct herein was directed at fourunion activists who constituted 40 percent of the Union'semployee organizing committee. It occurred about 10days before the election and within a context whereinantiunion activists who had engaged in similar conductwere not subjected to the same threat of suspension ordischarge. Such awareness of treatment of union activiststo whom the Respondent had previously directed a dis-play of union animus can reasonably be expected to havebeen disseminated to other employees. I, therefore, amunable to conclude that there was a virtual impossibilitythat the Respondent's violative conduct could have af-fected the results of the election. Accordingly, I mustfind that by violating Section 8(a)(l) and (3) of the Act,the Respondent interfered with the election.CONCILUSIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By its conduct found violative of the Act in sectionIII, above, the Respondent has discriminated, and is dis-criminating, in regard to the hire and tenure or terms orconditions of employment of its employees, thereby dis-couraging membership in a labor organization, and hasengaged in and is engaging in unfair labor practices pro-scribed by Section 8(a)(1) and (3) of the Act.126 R. G. BARRY C()RPORATION4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.As to the objection in Case 9-RC-13482. I recommendthat ObJection 6 be sustained and Objection 8 be over-ruled.Ttit Ri.Mi.i)\Having found that the Respondent engaged in anunfair labor practice. I recommend that it be required tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.It is further recommended that the election in Case 9-RC-13482 be set aside and a second election directed.Upon the basis of the entire record, findings of fact,and conclusions of law, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER8The Respondent, R. G. Harry Corporation. CanalWinchester, Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Issuing written warnings to its employees concern-ing union solicitation on company time which contain athreat of suspension or termination for the next ensuingviolation of its work rules contrary to its establishedpolicy with respect to progressive discipline because itsemployees have joined, supported, or assisted a union orengaged in other activity protected by the Act, and inorder to discourage employees from engaging in such ac-tivities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Rescind and expunge from all its records and filesthe October 13, 1980, warnings of future suspension andtermination for the next ensuing violation of its workrule, known as Guideline 3, issued to employees Theo-dore Zaucha. Samuel Martin. Charles Davis, and KevinDye.Post at its facility in Canal Winchester, Ohio. copies ofthe attached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent imme-8 In the event no exceptions are filed as pro, ided hb Sec 102 4h of theRules and Regulations of the National L abor Relations Board. the find-ings. conclusions. and recommended Order herein shall. as pros ided inSec. 102 48 of the Rules and Regulations, he adopted hy the Board andbecome its findings, conclusions, and Order, and all obiections theretoshall be deemed waived for all purposes9 In the event that this Order is enforced by a Judgment of a IUnitedStales Court of Appeals, the words in the notice reading "Po,Ied bhOrder of the National L.ahor Relations Board" ' shall read "Plosted PIuru-ant to a Judgment of the lnited States Court of Appeals Ftllircing anlOrder of the National I.abor Relations Board"diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places. in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered.defaced. or covered by any other material.(c) Notify the Regional Director for Region 9. in writ-ing. %within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNotllci To ENMiP oi Ti sPOSII I) HY ORI)tR OF I1H-IN I IONAI LAHOR Ri.I.A IONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form. join. or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE Wit i NOT issue written warnings to our em-ployees concerning union solicitation on companytime which contain a threat of suspension or termi-nation for the next ensuing violation of our workrules contrary to our established policy with respectto progressive discipline because they have joined,supported, or assisted a union or engaged in otheractivity protected by the Act, and in order to dis-courage our employees from engaging in such ac-tivities.W wit ll NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed them under Section 7of the Act.WTi wii rescind and expunge from all our re-cords the October 13, 1980, warnings of future sus-pension and termination for the next ensuing viola-tion of our work rule. Guideline 3, issued to em-ployees Theodore Zaucha, Samuel Martin, CharlesDavis, and Kevin Dye.R G. BARRY CORPORA IION127